IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHERRILYN WASHINGTON,                 : No. 10 MM 2017
                                      :
                   Respondent         :
                                      :
                                      :
             v.                       :
                                      :
                                      :
HARRY HAMILTON,                       :
                                      :
                   Petitioner         :


                                   ORDER



PER CURIAM

      AND NOW, this 28th day of March, 2017, the “Application for Stay and

Extraordinary Relief” is DENIED.